MERRILL, Justice.
There being no assignment of error “bound with the transcript,” an order of affirmance is due to be entered, and it is so ordered. Supreme Court Rule 1, Code 1940, Tit. 7 Appendix; Crim v. Gilbert, 267 Ala. 665, 104 So.2d 632; Southern Benefit Life Ins. Co. v. Holmes, 265 Ala. 48, 89 So.2d 530; Stidham v. Stidham, 264 Ala. 195, 86 So.2d 294; Patterson v. Gains, 264 Ala. 183, 85 So.2d 892; Wetzel v. Hobbs, 249 Ala. 434, 31 So.2d 639, and Nichols v. Hardegree, 202 Ala. 132, 79 So. 598.
Affirmed.
LAWSON, STAKELY, GOODWYN and COLEMAN, JJ., concur.